Title: To John Adams from Charles Lee, 18 December 1798
From: Lee, Charles
To: Adams, John


To John Adams President of the United States
Sir
Philadelphia 18 December 1798

Agreeably to your direction I have taken into consideration the memorial of Joseph Barrell Marston Watson and Benjamin Joy Directors of the New England Missisipi Land Company bearing date the 30th October last together with the several documents which accompany it.
It does not appear proper that the President should express any opinion upon the merits of the claim or defer on this account the appointment of Commissioners for adjusting and determining with the commissioners on the part of Georgia, the title of the United States to the district of country to which the memorialists exhibit a claim derived from the State. Their determination if favorable to the title of the United States may then make it necessary for the Congress to hear the memorialists and to act upon the case according to the purest principles of honor & equity. At present the memorial may only be considered as a regular notification to the United States of the claim of the New England Missisipi land company.
With perfect respect I have the honor to remain / Sir your most obedient humble servant

Charles Lee